

OFFICER INDEMNIFICATION AGREEMENT
Indemnification Agreement (this “Agreement”), dated as of _____, 20__, between
Univar Solutions Inc., a Delaware corporation (the “Company”), and _____
(“Indemnitee”).
WHEREAS, in recognition of the need for corporations to be able to induce
capable and responsible individuals to accept positions as officers, Delaware
law authorizes (and in some instances requires) corporations to indemnify their
officers, and further authorizes corporations to purchase and maintain insurance
for the benefit of their officers.
WHEREAS, Delaware law also authorizes a corporation to pay in advance of the
final disposition of an action, suit or proceeding the expenses incurred by an
officer in the defense thereof, and any such right to the advancement of
expenses may be made separate and distinct from any right to indemnification and
need not be subject to the satisfaction of any standard of conduct or otherwise
affected by the merits of any claims against the officer;
WHEREAS, qualified persons are reluctant to serve corporations as officers or
otherwise unless they are provided with appropriate indemnification and
insurance against claims arising out of their service to and activities on
behalf of the corporations;
WHEREAS, it is critically important to the Company and its stockholders that the
Company be able to attract and retain the most qualified persons reasonably
available to serve as officers of the Company; and
WHEREAS, the Company has determined that attracting and retaining such persons
is in the best interests of the Company’s stockholders and that it is
reasonable, prudent and necessary for the Company to indemnify such persons to
the fullest extent permitted by applicable law and to provide reasonable
assurance regarding insurance;
NOW, THEREFORE, the Company and Indemnitee hereby agree as follows:
1.    Defined Terms; Construction.
a.    Defined Terms. As used in this Agreement, the following terms shall have
the following meanings:
“Change in Control” means, and shall be deemed to have occurred if, on or after
the date of this Agreement, (i) any “person” (as such term is used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended), other than
(A) a trustee or other fiduciary holding securities under an employee benefit
plan of the Company or any of its subsidiaries acting in such capacity, or (B) a
corporation owned directly or indirectly by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company,
is or becomes the “beneficial owner” (as defined in Rule 13d-3 under said Act),
directly or indirectly, of securities of the Company representing more than 50%
of the total voting power represented by the Company’s then outstanding Voting
Securities, (ii) during any period of two consecutive years commencing from and
after the date hereof; individuals who at the beginning of such period
constitute the Board of Directors (the “Board”) of the Company and any new
director whose election by the Board or nomination for election by the Company’s
stockholders was approved by a vote of at least two-thirds (2/3) of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute a majority thereof, (iii) the stockholders of
the Company approve a merger or consolidation of the Company with any other
corporation other than a merger or consolidation that would result in the Voting
Securities of the Company outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into Voting
Securities of the surviving entity) at least 50% of the total voting power
represented by the Voting Securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation, (iv) the
stockholders of the Company approve a plan of complete liquidation of the
Company or an agreement for the sale or disposition by the Company of (in one
transaction or a series of related
1



--------------------------------------------------------------------------------



transactions) all or substantially all of its assets, or (v) the Company shall
file or have filed against it, and such filing shall not be dismissed, any
bankruptcy, insolvency or dissolution proceedings, or a trustee, administrator
or creditors committee shall be appointed to manage or supervise the affairs of
the Company.
“Corporate Status” means the status of a person who is or was a director (or a
member of any committee of a board of directors), officer, employee or agent
(including without limitation a manager of a limited liability company) of the
Company or any of its Subsidiaries, or of any predecessor thereof, or is or was
serving at the request of the Company as a director (or a member of any
committee of a board of directors), officer, employee or agent (including
without limitation a manager of a limited liability company) of another entity,
or of any predecessor thereof, including service with respect to an employee
benefit plan.
“Determination” means a determination that either (x) indemnification of
Indemnitee is proper in the circumstances (a “Favorable Determination”) because
Indemnitee met a particular standard of conduct under Delaware law that is a
legally required condition precedent to indemnification of Indemnitee hereunder
against Indemnifiable Losses relating to, arising out of or resulting from such
Indemnifiable Proceeding (a “Standard of Conduct”) or (y) indemnification of
Indemnitee is improper in the circumstances (an “Adverse Determination”) because
Indemnitee failed to meet a Standard of Conduct. An Adverse Determination shall
include the decision that a Determination was required in connection with
indemnification and the decision as to the applicable Standard of Conduct.
“DGCL” means the General Corporation Law of the State of Delaware, as amended
from time to time.
“Expenses” means all reasonable attorneys’ fees and expenses, retainers, court,
arbitration and mediation costs, transcript costs, fees and expenses of experts,
witnesses and public relations consultants, bonds, costs of collecting and
producing documents, travel expenses, duplicating costs, printing and binding
costs, telephone charges, postage, delivery service fees and all other
disbursements or expenses of the types customarily incurred in connection with
prosecuting, defending, preparing to prosecute or defend, investigating, being
or preparing to be a witness in, appealing or otherwise participating in
(including on appeal) a Proceeding.
“Indemnifiable Proceeding” means any Proceeding based upon, arising out of or
resulting from (i) any actual, alleged or suspected act or failure to act by
Indemnitee in his or her capacity as a director, officer, employee or agent of
the Company or as a director, officer, employee, member, manager, trustee or
agent of any other Person, whether or not for profit (including any employee
benefit plan or related trust), as to which Indemnitee is or was serving at the
request of the Company as a director, officer, employee, member, manager,
trustee or agent, (ii) any actual, alleged or suspected act or failure to act by
Indemnitee in respect of any business, transaction, communication, filing,
disclosure or other activity of the Company or any other Person referred to in
clause (i) of this sentence, or (iii) Indemnitee’s Corporate Status or any
actual, alleged or suspected act or failure to act by Indemnitee in connection
with any obligation or restriction imposed upon Indemnitee by reason of such
Corporate Status.
“Indemnifiable Losses” means any and all Losses relating to, arising out of or
resulting from any Indemnifiable Proceeding.
“Independent Legal Counsel” means an attorney or firm of attorneys competent to
render an opinion under the applicable law, selected in accordance with the
provisions of Section 6(e), who has not performed any services (other than
services similar to those contemplated to be performed by Independent Legal
Counsel under this Agreement) for the Company or any of its Subsidiaries or for
Indemnitee, in each case, within the last three years.
“Losses” means any and all Expenses, damages, losses, liabilities, judgments,
fines, penalties (whether civil, criminal or other) and amounts paid in
settlement, including all interest, taxes, assessments and other charges paid or
payable in connection with or in respect of any of the foregoing.
“Proceeding” means a threatened, asserted, pending or completed action, suit or
proceeding, whether civil, criminal, administrative or investigative, including
without limitation a claim, demand, discovery request, formal or
2



--------------------------------------------------------------------------------



informal investigation, inquiry, administrative hearing, arbitration or other
form of alternative dispute resolution, including an appeal from any of the
foregoing.
“Subsidiary” means any corporation, limited liability company, partnership or
other entity, a majority of whose outstanding voting securities is owned,
directly or indirectly, by the Company.
“Voting Securities” means any securities of the Company that vote generally in
the election of directors.
b.    Construction. For purposes of this Agreement,
i.    References to the Company and any of its Subsidiaries shall include any
corporation, limited liability company, partnership, joint venture, trust or
other entity or enterprise that before or after the date of this Agreement is
party to a merger or consolidation with the Company or any such Subsidiary or
that is a successor to the Company as contemplated by Section 9(e) (whether or
not such successor has executed and delivered the written agreement contemplated
by Section 9(e)).
ii.    References to “fines” shall include any excise taxes assessed on
Indemnitee with respect to an employee benefit plan.
iii.    References to a “witness” in connection with a Proceeding shall include
any interviewee or person called upon to produce documents in connection with
such Proceeding.
2.    Agreement to Serve.
Indemnitee agrees to serve, or continue to serve, as the case may be, as an
officer of the Company or one or more of its Subsidiaries and in such other
capacities as Indemnitee may serve at the request of the Company from time to
time, in each case, faithfully and to the best of his or her ability, and by its
execution of this Agreement the Company confirms its request that Indemnitee
serve as an officer and in such other capacities. Indemnitee shall be entitled
to resign or otherwise terminate such service with immediate effect at any time,
and neither such resignation or termination nor the length of such service shall
affect Indemnitee’s rights under this Agreement except to the extent
specifically set forth in this Agreement. This Agreement shall not constitute an
employment agreement, supersede any employment agreement to which Indemnitee is
a party or create any right of Indemnitee to continued employment or
appointment.
3.    Indemnification.
a.    General Indemnification. Subject to Section 3(e) below, the Company shall
indemnify Indemnitee, to the fullest extent permitted by applicable law in
effect on the date hereof or as amended to increase the scope of permitted
indemnification, against all Indemnifiable Losses.
b.    Additional Indemnification Regarding Expenses. Without limiting the
foregoing, in the event any Proceeding is initiated by Indemnitee, the Company,
any of its Subsidiaries or any other person to enforce or interpret this
Agreement or any rights of Indemnitee to indemnification or advancement of
Expenses (or related obligations of Indemnitee) under the Company’s or any such
Subsidiary’s certificate of incorporation, bylaws or other organizational
agreement or instrument, any other agreement to which Indemnitee and the Company
or any of its Subsidiaries are party, any vote of stockholders or directors of
the Company or any of its Subsidiaries, the DGCL, any other applicable law or
any liability insurance policy, the Company shall indemnify Indemnitee against
Expenses actually incurred by Indemnitee or on Indemnitee’s behalf in connection
with such Proceeding in proportion to the success achieved by Indemnitee in such
Proceeding, as determined by the court presiding over such Proceeding.
c.    Partial Indemnification. If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for a portion of any
Indemnifiable Losses, but not for the total amount thereof, the Company shall
nevertheless indemnify Indemnitee for such portion.
3



--------------------------------------------------------------------------------



d.    Nonexclusivity. The indemnification and advancement rights provided by
this Agreement shall not be deemed exclusive of any other rights to which
Indemnitee may now or in the future be entitled under the certificate of
incorporation, bylaws or other organizational agreement or instrument of the
Company or any of its Subsidiaries, any other agreement, any vote of
stockholders or directors, the DGCL, any other applicable law or any liability
insurance policy, provided that to the extent that Indemnitee is entitled to be
indemnified by the Company under this Agreement and by any stockholder of the
Company or any affiliate of any such stockholder (other than the Company) under
any other agreement or instrument, or by any insurer under a policy maintained
by any such stockholder or affiliate, (i) the obligations of the Company
hereunder shall be primary, and the obligations of such stockholder, affiliate
or insurer secondary, and (ii) Indemnitee shall proceed first against the
Company and any insurer under any policy maintained by the Company, second, if
indemnification is not provided by the Company or any such insurer on a timely
basis, against any insurer under a policy maintained by any such stockholder or
affiliate, and third, if indemnification is not provided by the Company or any
such insurer on a timely basis, against any such stockholder or affiliate. Any
such stockholder or affiliate shall be entitled to enforce the Company’s
obligation to provide indemnification in accordance with the priorities set
forth in this Section 3(d) directly against the Company, and each such
stockholder or affiliate shall constitute an express intended third party
beneficiary under this Agreement for such purpose. In the event that any such
stockholder or affiliate makes indemnification payments or advances to
Indemnitee in respect of any Expenses or other Indemnifiable Losses for which
the Company would also be obligated pursuant to this Agreement, the Company
shall reimburse such stockholder or affiliate in full on demand.
e.    Exceptions. Any other provision herein to the contrary notwithstanding,
the Company shall not be obligated under the Agreement to indemnify Indemnitee:
i.    For Losses incurred in connection with Proceedings initiated or brought
voluntarily by the Indemnitee and not by way of compulsory counterclaim, except
(x) as contemplated by Section 3(b), (y) in specific cases if the Board has
approved the initiation or bringing of such Proceeding, and (z) as may be
required by law.
ii.    For an accounting of profits arising from the purchase and sale by the
Indemnitee of securities within the meaning of Section 16(b) of the Securities
Exchange Act of 1934, as amended, or any similar successor statute.
iii.    For remuneration paid to Indemnitee if it is determined by final
judgment or other final adjudication that such remuneration was in violation of
law (and, in this respect, both the Company and Indemnitee have been advised
that the Securities and Exchange Commission believes that indemnification for
liabilities arising under the federal securities laws is against public policy
and is, therefore, unenforceable and that claims for indemnification should be
submitted to appropriate courts for adjudication, as indicated in Section
3(e)(vi) below).
iv.    For a final judgment or other final adjudication that Indemnitee’s
conduct was in bad faith, knowingly fraudulent or deliberately dishonest or
constituted willful misconduct (but only to the extent of such specific
determination).
v.    For conduct constituting a breach of Indemnitee’s duty of loyalty to the
Company or resulting in any personal profit or advantage to which Indemnitee is
not legally entitled.
vi.    In violation of any undertaking appearing in and required by the rules
and regulations promulgated under the Securities Act of 1933, as amended (the
“Act”), or in any registration statement filed with the SEC under the Act
(Indemnitee acknowledges that paragraph (h) of Item 512 of Regulation S-K
currently generally requires the Company to undertake in connection with any
registration statement filed under the Act to submit the issue of the
enforceability of Indemnitee’s rights under this Agreement in connection with
any liability under the Act on public policy grounds to a court of appropriate
jurisdiction and to be governed by any final adjudication of such issue.
Indemnitee specifically agrees that any such undertaking shall supersede the
provisions of this Agreement and to be bound by any such undertaking).
4



--------------------------------------------------------------------------------



vii.    On account of any reimbursement of the Company by Indemnitee of any
bonus or other incentive-based or equity-based compensation under any bona fide
clawback policy of the Company or as otherwise required under federal securities
laws, including but not limited to the Sarbanes-Oxley Act of 2002 and the
Dodd-Frank Wall Street Reform and Consumer Protection Act.
viii.    For any amounts which payment has actually been made to or on behalf of
Indemnitee under any insurance policy or other indemnity provision, expect with
respect to any excess beyond the amount paid under any insurance policy or
indemnity policy.
f.    Subrogation. In the event of payment under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the rights of
recovery of the Indemnitee, who shall execute such documents and do such acts as
the Company may reasonably request to secure such rights and to enable the
Company effectively to bring suit to enforce such rights, provided that the
Company shall not be entitled to contribution or indemnification from or
subrogation against any stockholder of the Company, any affiliate of any such
stockholder or any insurer under a policy maintained by any such stockholder or
affiliate.
g.    Assumption of Defense. In the event the Company shall be requested by
Indemnitee to pay the Expenses of any Proceeding, the Company, if appropriate,
shall be entitled to assume the defense of such Proceeding, or to participate to
the extent permissible in such Proceeding, with counsel reasonably acceptable to
Indemnitee. Upon assumption of the defense by the Company and the retention of
such counsel by the Company, the Company shall not be liable to Indemnitee under
this Agreement for any fees of counsel subsequently incurred by Indemnitee with
respect to the same Proceeding, provided that Indemnitee shall have the right to
employ separate counsel in such Proceeding at Indemnitee’s sole cost and
expense. Notwithstanding the foregoing, if Indemnitee’s counsel delivers a
written notice to the Company stating that such counsel has reasonably concluded
that there may be a conflict of interest between the Company and Indemnitee in
the conduct of any such defense or the Company shall not, in fact, have employed
counsel or otherwise actively pursued the defense of such Proceeding within a
reasonable time, then in any such event the fees and Expenses of Indemnitee’s
counsel to defend such Proceeding shall be subject to the indemnification and
advancement of Expenses provisions of this Agreement.
4.    Contribution
a.    The Company hereby agrees to fully indemnify and hold Indemnitee harmless
from any claims of contribution which may be brought by officers, directors or
employees of the Company, other than Indemnitee, who may be jointly liable with
Indemnitee.
b.    To the fullest extent permissible under applicable law, if the
indemnification provided for in this Agreement is unavailable to Indemnitee for
any reason whatsoever, the Company, in lieu of indemnifying Indemnitee, shall
contribute to the amount incurred by Indemnitee, whether for all expense,
liability and loss (including, without limitation, attorneys’ fees, judgments,
fines, Employee Retirement Income Security Act excise taxes or penalties and
amounts paid or to be paid in settlement), in connection with any Proceeding, in
such proportion as is deemed fair and reasonable in light of all of the
circumstances of such Proceeding in order to reflect (i) the relative benefits
received by the Company and Indemnitee as a result of the event(s) and/or
transaction(s) giving cause to such Proceeding; and/or (ii) the relative fault
of the Company (and its directors, officers, employees and agents) and
Indemnitee in connection with such event(s) and/or transaction(s).
5.    Advancement of Expenses.
To the extent not prohibited by Law, the Company shall pay all Expenses actually
incurred by Indemnitee in connection with any Proceeding in any way connected
with, resulting from or relating to Indemnitee’s Corporate Status, other than a
Proceeding initiated by Indemnitee for which the Company would not be obligated
to indemnify Indemnitee pursuant to Section 3(e)(i), in advance of the final
disposition of such Proceeding and without regard to whether Indemnitee will
ultimately be entitled to be indemnified for such Expenses and without regard to
whether an Adverse Determination has been made, except as contemplated by the
last sentence of Section 6(f). Indemnitee shall repay such amounts advanced only
if and to the extent that it shall ultimately be determined by a court of
5



--------------------------------------------------------------------------------



competent jurisdiction in a final and non-appealable decision that Indemnitee is
not entitled to be indemnified by the Company for such Expenses. Such repayment
obligation shall be unsecured and shall not bear interest. The Company shall not
impose on Indemnitee additional conditions to advancement or require from
Indemnitee additional undertakings regarding repayment. The Company agrees that
for the purposes of any advancement of Expenses for which Indemnitee has made
written demand to the Company in accordance with this Agreement, all Expenses
included in such demand that are certified by affidavit of Indemnitee’s counsel
as being reasonable shall be presumed to be reasonable (only be overcome if the
Company establishes clear and convincing evidence to the contrary).
6.    Indemnification Procedure.
a.    Notice of Proceeding; Cooperation. Indemnitee shall give the Company
notice in writing as soon as practicable of any Proceeding for which
indemnification will or could be sought under this Agreement, including a brief
description (based upon information then available to Indemnitee) of the
potential Indemnifiable Losses relating to such Proceeding, provided that any
failure or delay in giving such notice shall not relieve the Company of its
obligations under this Agreement unless and to the extent that (i) none of the
Company and its Subsidiaries are party to or aware of such Proceeding and (ii)
the Company is materially prejudiced by such failure.
b.    Settlement. The Company will not, without the prior written consent of
Indemnitee, which may be provided or withheld in Indemnitee’s sole discretion,
effect any settlement of any Proceeding against Indemnitee or which could have
been brought against Indemnitee unless such settlement solely involves the
payment of money by persons other than Indemnitee and includes an unconditional
release of Indemnitee from all liability on any matters that are the subject of
such Proceeding. The Company shall not be obligated to indemnify Indemnitee
against amounts paid in settlement of a Proceeding against Indemnitee if such
settlement is effected by Indemnitee without the Company’s prior written
consent, which shall not be unreasonably withheld.
c.    Request for Payment; Timing of Payment. To obtain indemnification payments
or advances under this Agreement, Indemnitee shall submit to the Company a
written request therefor, together with such invoices or other supporting
information as may be reasonably requested by the Company and reasonably
available to Indemnitee. The Company shall make indemnification payments to
Indemnitee no later than 30 days, and advances to Indemnitee no later than 10
days, after receipt of the written request (and such invoices or other
supporting information) of Indemnitee.
d.    Determination. The Company intends that Indemnitee shall be indemnified to
the fullest extent permitted by law as provided in Section 3 and that no
Determination shall be required in connection with such indemnification. In no
event shall a Determination be required in connection with advancement of
Expenses pursuant to Section 4 or in connection with indemnification for
Expenses incurred as a witness or incurred in connection with any Proceeding or
portion thereof with respect to which Indemnitee has been successful on the
merits or otherwise (including, without limitation, settlement of Proceeding
with or without payment of money or other consideration or the termination of
any issue or matter in such Proceeding by dismissal, with or without prejudice).
Any decision that a Determination is required by law in connection with any
other indemnification of Indemnitee, and any such Determination, shall be made
within 30 days after receipt of Indemnitee’s written request for
indemnification, as follows:
i.    If no Change in Control has occurred, (w) by a majority vote of the
directors of the Company who are not parties to such Proceeding, even though
less than a quorum, with the advice of Independent Legal Counsel, or (x) by a
committee of such directors designated by majority vote of such directors, even
though less than a quorum, with the advice of Independent Legal Counsel, or (y)
if there are no such directors, or if such directors so direct, by Independent
Legal Counsel in a written opinion to the Company and Indemnitee, or (z) by the
stockholders of the Company.
ii.    If a Change in Control has occurred, by Independent Legal Counsel in a
written opinion to the Company and Indemnitee.
6



--------------------------------------------------------------------------------



The Company shall pay all Expenses incurred by Indemnitee in connection with a
Determination. Such 30-day period may be extended for a reasonable time, not to
exceed an additional 30 days, if the Person or Persons making such determination
in good faith requires such additional time for obtaining or evaluating any
documentation or information relating thereto.
e.    Independent Legal Counsel. If there has not been a Change in Control,
Independent Legal Counsel shall be selected by the Board and approved by
Indemnitee (which approval shall not be unreasonably withheld or delayed). If
there has been a Change in Control, Independent Legal Counsel shall be selected
by Indemnitee and approved by the Company (which approval shall not be
unreasonably withheld or delayed). The Company shall pay the fees and expenses
of Independent Legal Counsel and indemnify Independent Legal Counsel against any
and all expenses (including attorneys’ fees), claims, liabilities and damages
arising out of or relating to its engagement.
f.    Consequences of Determination; Remedies of Indemnitee. The Company shall
be bound by and shall have no right to challenge a Favorable Determination. If
an Adverse Determination is made, or if for any other reason the Company does
not make timely indemnification payments or advances of Expenses, Indemnitee
shall have the right to commence a Proceeding before a court of competent
jurisdiction to challenge such Adverse Determination and/or to require the
Company to make such payments or advances. Indemnitee shall be entitled to be
indemnified for all Expenses incurred in connection with such a Proceeding in
accordance with Section 3(b) and to have such Expenses advanced by the Company
in accordance with Section 5. If Indemnitee fails to timely challenge an Adverse
Determination, or if Indemnitee challenges an Adverse Determination and such
Adverse Determination has been upheld by a court of competent jurisdiction, in a
final and non-appealable decision then, to the extent and only to the extent
required by such Adverse Determination or final decision, the Company shall not
be obligated to indemnify or advance Expenses to Indemnitee under this
Agreement.
g.    Presumptions; Burden and Standard of Proof. In connection with any
Determination, or any review of any Determination, by any person, including a
court:
i.    It shall be a presumption that a Determination is not required.
ii.    It shall be a presumption that Indemnitee has met the applicable Standard
of Conduct and that indemnification of Indemnitee is proper in the
circumstances.
iii.    The burden of proof shall be on the Company to overcome the presumptions
set forth in the preceding clauses (i) and (ii), and each such presumption shall
only be overcome if the Company establishes clear and convincing evidence to the
contrary.
iv.    The termination of any Proceeding by judgment, order, finding, settlement
(whether with or without court approval) or conviction, or upon a plea of nolo
contendere, or its equivalent, shall not create a presumption that
indemnification is not proper or that Indemnitee did not meet the applicable
Standard of Conduct or that a court has determined that indemnification is not
permitted by this Agreement or otherwise.
v.    Neither the failure of any person or persons to have made a Determination
nor an Adverse Determination by any person or persons shall be a defense to
Indemnitee’s claim or create a presumption that Indemnitee did not meet the
applicable Standard of Conduct, and any Proceeding commenced by Indemnitee
pursuant to Section 6(f) shall be de novo with respect to all determinations of
fact and law.
7.    Directors and Officers Liability Insurance. Maintenance of Insurance. So
long as the Company or any of its Subsidiaries maintains liability insurance for
any directors, officers, employees or agents of any such person, the Company
shall ensure that Indemnitee is covered by such insurance in such a manner as to
provide Indemnitee the same rights and benefits as are accorded to the most
favorably insured of the Company’s and its Subsidiaries’ then current directors
and officers. If at any date (i) such insurance ceases to cover acts and
omissions occurring during all or any part of the period of Indemnitee’s
Corporate Status or (ii) neither the Company nor any of its Subsidiaries
maintains any such insurance, the Company shall ensure that Indemnitee is
covered, with respect to acts
7



--------------------------------------------------------------------------------



and omissions prior to such date, for at least six years (or such shorter period
as is available on commercially reasonable terms) from such date, by other
directors and officers liability insurance, in amounts and on terms (including
the portion of the period of Indemnitee’s Corporate Status covered) no less
favorable to Indemnitee than the amounts and terms of the liability insurance
maintained by the Company on the date hereof.
8.    Miscellaneous.
a.    Non-Circumvention. The Company shall not seek or agree to any order of any
court or other governmental authority that would prohibit or otherwise
interfere, and shall not take or fail to take any other action if such action or
failure would reasonably be expected to have the effect of prohibiting or
otherwise interfering, with the performance of the Company’s indemnification,
advancement or other obligations under this Agreement.
b.    Severability. If any provision or provisions of this Agreement shall be
held to be invalid, illegal or unenforceable for any reason whatsoever: (i) the
validity, legality and enforceability of the remaining provisions of this
Agreement (including without limitation, each portion of any section of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall not
in any way be affected or impaired thereby and shall remain enforceable to the
fullest extent permitted by law; (ii) such provision or provisions shall be
deemed reformed to the extent necessary to conform to applicable law and to give
the maximum effect to the intent of the parties hereto; and (iii) to the fullest
extent possible, the provisions of this Agreement (including, without
limitation, each portion of any section of this Agreement containing any such
provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall be construed so as to give effect to
the intent manifested thereby.
c.    Notices. All notices, requests, demands and other communications under
this Agreement shall be in writing and shall be deemed duly given (i) on the
date of delivery if delivered personally, or by e-mail or facsimile, upon
confirmation of receipt, (ii) on the first business day following the date of
dispatch if delivered by a recognized next-day courier service or (iii) on the
third business day following the date of mailing if delivered by domestic
registered or certified mail, properly addressed, or on the fifth business day
following the date of mailing if sent by airmail from a country outside of North
America, to Indemnitee at the address shown on the signature page of this
Agreement, to the Company at the address shown on the signature page of this
Agreement, or in either case as subsequently modified by written notice.
d.    Amendment and Termination. No amendment, modification, termination or
cancellation of this Agreement shall be effective unless it is in writing signed
by all the parties hereto. No waiver of any of the provisions of this Agreement
shall be deemed or shall constitute a waiver of any other provisions hereof
(whether or not similar), nor shall such waiver constitute a continuing waiver.
This Agreement shall continue until and terminate upon the later of (i) five
years after the date that Indemnitee shall have ceased to serve as director,
officer, employee or agent of the Company or as a director, officer, employee,
member, manager, trustee or agent of any other Person, whether or not for profit
(including any employee benefit plan or related trust), as to which Indemnitee
is or was serving at the request of the Company as a director, officer,
employee, member, manager, trustee or agent or (ii) one year after the final
termination of any Proceeding, including any appeal then pending, in respect to
which Indemnitee was granted rights of indemnification or advancement of
Expenses hereunder.
e.    Successors and Assigns. This Agreement shall be binding upon the Company
and its respective successors and assigns, including without limitation any
acquiror of all or substantially all of the Company’s assets or business and any
survivor of any merger or consolidation to which the Company is party, and shall
inure to the benefit of and be enforceable by Indemnitee and Indemnitee’s
estate, spouses, heirs, executors, personal or legal representatives,
administrators and assigns. The Company shall require and cause any such
successor, by written agreement in form and substance satisfactory to
Indemnitee, expressly to assume and agree to perform this Agreement as if it
were named as the Company herein, and the Company shall not permit any such
purchase of assets or business, acquisition of securities or merger or
consolidation to occur until such written agreement has been executed and
delivered. No such assumption and agreement shall relieve the Company of any of
its obligations hereunder, and this Agreement shall not otherwise be assignable
by the Company.
8



--------------------------------------------------------------------------------



f.    Choice of Law; Consent to Jurisdiction. This Agreement shall be governed
by and its provisions construed in accordance with the laws of the State of
Delaware, as applied to contracts between Delaware residents entered into and to
be performed entirely within Delaware, without regard to the conflict of law
principles thereof. The Company and Indemnitee each hereby irrevocably consent
to the jurisdiction of the Chancery Court of the State of Delaware for all
purposes in connection with any Proceeding which arises out of or relates to
this Agreement and agree that any Proceeding instituted under this Agreement
will be brought only in the Chancery Court of the State of Delaware.
g.    Integration and Entire Agreement. This Agreement sets forth the entire
understanding between the parties hereto and supersedes and merges all previous
written and oral negotiations, commitments, understandings and agreements
relating to the subject matter hereof between the parties hereto, provided that
the provisions hereof shall not supersede the provisions of the Company’s
certificate of incorporation, bylaws or other organizational agreement or
instrument, any other agreement, any vote of stockholders or directors, the DGCL
or other applicable law, to the extent any such provisions shall be more
favorable to Indemnitee than the provisions hereof.
h.    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall constitute an original.
[Remainder of this page intentionally left blank.]


9



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

UNIVAR SOLUTIONS INC.By: ______________________________________Name:Title:
Address:
______________________________________________________________________________________________________AGREED
TO AND ACCEPTED:INDEMNITEE:By:
______________________________________Name:Title:Address:
______________________________________________________________________________________________________

10

